DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A mounting unit was introduced to claims 1-4 and 6-9 and is interpreted under 35 USC 112(f).
Claim 1 was amended to recite a) that the water capture agent reacting to water and changing to silanol or silozane, and b) the water-repellent agent or the organic solvent, the water-repellent agent or the organic solvent forming a water-repellent protection film on the surface of the semiconductor substrate; and introducing the steps of c) supplying deionized water to the semiconductor substrate to rinse away the cleaning liquid; and d) draining off and drying the deionized water on the surface of the semiconductor substrate. 
Applicant argues that the prior art of Ito et al (US 2010/0144158) or Nakamori et al (US 2012/0164339) fails to teach that the liquid is provided in a vaporized state, but the use of IPA is noted in the base reference (the prior art of Ito et al). IPA is a chemical known to evaporate at room temperature. Thus, the use of IPA is advantageous at drying materials and the drying or vaporization is enhanced with the fan filter unit (FFU) of Ito see [0033].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Mounting unit in claims 1-4 and 6-9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Mounting unit is interpreted from the original specification see page 3 lines 25-30 where the mounting unit is element 100 includes a rotary shaft 102, spin base 103, and chuck pins 104

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The interpretation of chemical agent supply part in claims 1-9 and spray part in claims 
1-9 are withdrawn as those limitations have been deleted from the claims.
The 35 USC 112(a) and 35 USC 112(b) rejections have also been withdrawn as those limitations have been deleted from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US 2010/0144158) in view of Nakamori et al (US 2012/0164339).
Regarding claims 1 and 3:
		The prior art of Ito et al teaches a manufacturing method of a semiconductor device for manufacturing the semiconductor device using a semiconductor manufacturing apparatus, which comprises a chamber 100, a chemical-agent supply part (See sources 86-88 and 95) supplying a water-repellent agent or an organic solvent into the chamber. The method comprising: arranging a semiconductor substrate W having been cleaned with a cleaning liquid in the chamber; spraying the water-capture agent capturing water into an atmosphere in the chamber; and supplying the water-repellent agent or the organic solvent to a surface of the semiconductor substrate either simultaneously with or after spraying of the water-capture agent, wherein the water-capture agent reacts with water in the chamber before supplying the water-repellent agent or the organic solvent and decreases the water in the chamber at a time of supplying the water-capture agent.	The liquid is provided at a vaporized state due the fan 9 interacting with the liquid to provide fluid to the wafer. See IPA is amongst the organic solvent/water repellent/water capture are discussed.	See the abstract, [0033], and [0035] of Ito et al. Regarding the steps of c) supplying deionized water to the semiconductor substrate to rinse away the cleaning liquid; and d) draining off and drying the deionized water on the surface of the semiconductor substrate, see [0033] and [0035] of Ito et al. See also Fig. 3 of Ito et al.
The teachings of the prior art of Ito et al are discussed above.

The prior art of Ito et al fails to teach that the water capture agent reacting to 
water and changing to silanol or siloxane, and b) the water-repellent agent or the organic solvent, the water-repellent agent or the organic solvent forming a water-repellent protection film on the surface of the semiconductor substrate
The prior art of Nakamori et al teaches a manufacturing method of a semiconductor device for manufacturing the semiconductor device using a semiconductor manufacturing apparatus, which comprises a chamber 11, a chemical-agent supply part (See sources 49, 44) supplying a water-repellent agent or an organic solvent into the chamber. The method comprising: arranging a semiconductor substrate 2 having been cleaned with a cleaning liquid in the chamber; spraying the water-capture agent capturing water into an atmosphere in the chamber; and supplying the water-repellent agent or the organic solvent to a surface of the semiconductor substrate either simultaneously with or after spraying of the water-capture agent, wherein the water-capture agent reacts with water in the chamber before supplying the water-repellent agent or the organic solvent and decreases the water in the chamber at a time of supplying the water-capture agent.  Silane from source 49 (water capture/repellent agent) or the organic solvent (IPA, from source 44) to be discharged to the wafer 2 via nozzle 47 or nozzle 33 respectively. Figs. 2, 5-7, and 9 of Nakamori et al. See [0020], [0048], and [0072] where TMSDMA is recited as the water-repellent agent/water-capture agent/silane coupling agent.
The presence of TMSDMA with water will create a reaction that changes silanol or siloxane. The use of the water-repellent agent/water-capture agent/silane coupling agent forms a film on the surface of the substrate as a step that is a consequence of the presence of water and the silane coupling agent. A drying step is recited in Nakamori et al see [0003], [0035], [0075], [0076]. Nakamori et al teaches a rinsing step see [0003] – [0005], [0024], [0045], [0060] – [0062], [0073] – [0076], and claim 4 of Nakamori et al.

The motivation to modify the method of Ito et al with using silane as a water-repellent agent  as suggested by Nakamori et al is that the water-repellent agent/water-capture agent/silane coupling agent TMSDMA is known in the art see [0019] and to introducing the draining and drying steps is to enhance the processing of the wafer and to ensure that residual water does not contaminate or otherwise adversely affect the process nor process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use a silane coupling agent as a water repellent agent and to introduce the draining and drying steps in the method of Ito et al as suggested by Nakamori et al.

Regarding claim 2:  The method of Claim 1, wherein the water-capture agent is a chemical liquid same as the water-repellent agent.  See the abstract, [0006], [0019], and claims 1, 5, 7, and 12 for  the discussion of hydrolysis.

Regarding claim 4: The method of Claim 2, wherein the water-repellent agent is a silane coupling agent (see [0018] of Nakamori et al , and the organic solvent is isopropyl alcohol (see [0046]).  The presence of TMSDMA with water will create a reaction that changes silanol or siloxane. The use of the water-repellent agent/water-capture agent/silane coupling agent forms a film on the surface of the substrate as a consequential step of using the IPA, water, and silane coupling agent. A drying step is recited in Nakamori et al see [0003], [0035], [0075], [0076]. Nakamori et al teaches a rinsing step see [0003] – [0005], [0024], [0045], [0060] – [0062], [0073] – [0076], and claim 4 of Nakamori et al.

The motivation to modify the method of Ito et al with using water-repellent agent/water-capture agent/silane coupling agent   as suggested by Nakamori et al is that TMSDMA is known in the art see [0019]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use a silane as a water repellent agent in the method of Ito et al as suggested by Nakamori et al.

Regarding claim 5:  The method of Claim 1, further comprising rinsing the surface of the semiconductor substrate with deionized water after supplying the water-repellent agent.  See [0024], [0030], [0033], [0040], [0044], [0045], [0060, [0061], [0062], [0073] – [0076] , [0090]where the rinsing step occurs after the water repelling process

Regarding claim 6:  The method of Claim 1, further comprising rotating the semiconductor substrate in order to drain off  (via rotation cup 4 and [0039]) a liquid on the semiconductor substrate after supplying the water-repellent agent or the organic solvent.  See[0030] and  [0031] where the substrate holding means (rotary plate 11) of Ito et al.

Regarding claim 7: The method of Claim 1, wherein supply of the organic solvent is performed by allowing the chemical-agent supply part to spray the water-repellent agent or the organic solvent to the surface of the semiconductor substrate. This step is performed by allowing the organic solvent and water repellent to be sprayed by  nozzles 5, 21, 24, and 25  respectively. Figs. 1-3 of Ito et al.

See in Nakamori et al wherein the water-repellent agent is a silane coupling agent (see [0018]) and the organic solvent is isopropyl alcohol (see [0046]). 
 

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US 2010/0144158) in view of Nakamori et al (US 2012/0164339) as applied to claims 1-4, 6, and 7 in further view of Koide et al (US 2011/0139192).
The combined teachings of Ito et al and Nakamori et al were discussed above.
Ito et al fails to teach that the chamber accommodates a plurality of substrates as recited in claims 8 and 9.
The prior art of Koide et al teaches the surface treatment apparatus and method for semiconductor substrates. In Fig. 1 Koide et al illustrates that it is known to provide a chamber that accommodates a plurality of wafers (W) and to provide a chamber that accommodates a single wafer as is known in the art of Ito et al. The motivation to modify the apparatus of Ito et al and Nakamori et al with a holder that will accommodate the support and processing of a plurality of wafers is that such a modification will improve the throughput of the processing method and allow a plurality of wafers to be processed simultaneously. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ito et al and Nakamori et al with a holder that will accommodate the support and processing of a plurality of wafers as suggested by the prior art of Koide et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Osada et al (US 2012/0273011) teaches a method of cleaning surface processing apparatus where a fan filter unit 14 (used to vaporize and dry the processing fluids), spin chuck 20, and a nozzle 30 is used to provide processing fluids such as water to the substrate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716